Opinion by
Judge Elliott:
This is an indictment under the statute which makes it a public offense for one person to shoot at another with intent to kill. The indictment charges that the appellee did, on the third day of December, 1875, in the county of Barren, unlawfully shoot at E.‘ B. Dearing, with a pistol, and with intention to kill said Dearing, but did" not wound said Dearing.
• We are of opinion that the indictment is good. The statute under which the indictment was drawn is as follows: “If any person unlawfully shoot at another with intent to kill or wound such person without inflicting a wound, he shall be fined,” etc. It will thus be *615observed that the indictment follows almost literally the words of the statute, which is generally, though not always, sufficient in charging a public offense; but in this case the allegations are sufficient."

D. R, Carr, Moss, for appellant.

Wherefore the judgment is reversed and cause remanded for further proceedings consistent with this opinion.